DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-7, 9-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kusuda is considered the closest prior art. Kusuda discloses a semiconductor stacked structure (layers 1 and 21-24; fig. 2) with a first semiconductor layer (1) of a first conductivity type (p-type), a second semiconductor layer (24) of a second conductivity type (n-type) opposite to the first, a third semiconductor layer (23) of the first conductivity type (p-type), and a fourth semiconductor layer (22, 21) of the second conductivity type (at least layer 22 is n-type), the stacked structure including a light-emitting layer, a metal electrode (electrode 25 is a gold-zinc alloy; Abstract, Solution) provided over the semiconductor stacked structure (opening between electrodes 25 allows light to be emitted from gate layers 22 and 23; Abstract, Solution), and a transparent electrode (28) provided over the semiconductor stacked structure (1 and 21-24) and the metal electrode (transparent ITO film 28 is provided over layers 1 and 21-24 and over electrode 25; fig. 2). However, Kusuda is silent on the relative impurity concentration of layers 21 and 22 and also is silent on electrode 25 surrounding a circumference of the second layer in plan view. Therefore, Kusuda does not disclose or suggest “wherein the fourth semiconductor layer includes a first layer having a first impurity concentration and a second layer as a contact layer having a second impurity concentration higher than the first impurity concentration, and wherein the metal electrode is provided 1-7, 9-11, and 13-22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852